DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-8,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP200-265593 (hereinafter ‘593).
With respect to claim 1 JP1000-265593 (hereinafter ‘593) discloses a sound insulating sheet member comprising at least a sheet of rubber (7) having elasticity and a plurality of resonant portions,
Wherein the resonant portion are provided in contact with a sheet surface of the sheet, each of the resonant portions including a base part (8) and a weight part (9), and the weight part being supported by the base part and having a larger mass than the base part (as can be understood by one of ordinary skill from the disclosed thickness and arrangement).
With respect to claim 2 as it regards the specific material it would have been obvious to select from the group of thermosetting, photocurable or thermoplastic elastomers so as to gain the desired properties of the material. Such elastomers are known in the art and would be selected based upon the desired properties of the material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to claim 4 as in above claim 2 the selection of a material for the production of the device would have been obvious based upon the desired damping provided. Seer again holding of in re Leshin as cited above.
With respect to claim 5 ‘593 (figure 2) further discloses wherein the sheet and the resonant portions are an integrally formed article (molded being the obvious manner of formation), and both together include at least one selected from the claimed group of materials which as above would have been obvious to select.
With respect to claim 6 as it regards the selection of materials for increasing the weight of the weight part, it would have been obvious to select any of the claimed =materials as they are known materials for adding mass to elastomers. The prior art teaches such materials as barium loaded elastomers etc. The selection of a known material to be used in a known way would have been obvious to one of ordinary skill.
With respect to claim 7 regarding the embedded teaching, given the manner in which ‘593 teaches the unified formation of figure 2, it would have been obvious to embed a structure in the same manner as integrally molding, this would allow for a strong bond as would be recognized by one of ordinary skill.
With respect to claim 8 ‘593 further discloses wherein the weight part includes a protruding part provided toward the base part (see figure 2).

With respect to claim 14 ‘593 further discloses wherein the support body has a youngs modulus (by nature of being present) and regarding the section of 1gpa or more such would have been obvious to select based upon the desired damping to be achieved.
With respect to claim 15 regarding the inclusion of the fire retardant or nonflammable member as ‘593 discloses the use of metal plate members (paragraph 22) this would be considered to be a nonflammable body.
With respect to claim 16 ‘593 (see figure 9) further discloses a sound insulting body that is a layered body comprising the sound insulating sheet member according to claim 1.
With respect to claim 17  ‘593 discloses a method for manufacturing a sound insulating sheet member comprising the steps of prepping a mold with a plurality of cavities and arranging a weight in each of the plurality of cavities provided in the mold (see paragraph 13 of the translated description, for the weight to be present it would need to be molded in in the manner as claimed given the description of the molding the article) 
Pouring a resin material or polymer material in the cavities (translation fo claim 10 discloses molding);
Curing the poured resin material or polymer material; and releasing the resulting cured article form the mold (as is conventional).
With respect to claim 18 ‘593 further discloses wherein the bottoms of the cavities are hemispherical (as is implicit in the shape of the molded product as shown in the figures and described in paragraph 37). 
s 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP200-265593 (hereinafter ‘593) as applied to claim1 above, and further in view of Fuller (US20060131103.
With respect to claim 9 ‘593 discloses the invention as claimed except for the provision of the rib extending to contact the sheet member in the manner as claimed.
Fuller discloses discrete masses (160) which are embedded in a matrix of spring like material, the masses are shown to have different shapes which will result in different characteristics. As the shapes are secured to the matrix material at their surfaces it would be understood by one of ordinary skill in the art that the shapes which are shown to have extensions rather than the spherical shapes would bond to a wider area of the matrix. 
It would have been obvious to one of ordinary skill in the art to apply the teachings of Fuller to provide extension of mass elements to the members of ‘593. It would be further obvious to do so in the form of a rib per se as such would serve as an anchoring means in the same manner as the extensions of Fuller.
With respect to claim 10 The rib shapes as claimed would serve the same purpose of increasing the anchoring as the extensions of Fuller as such the teachings of Fuller to go in the sheet length direction would be obvious.
With respect to claim 11 Regarding the spacing as claimed this would merely allow for optimal securing of the structures as is shown by the spaced mass elements of Fuller.
With respect to claim 12 the selection of the materials as claimed would have been obvious as detailed in above rejections. The use of a known material in a known manner would have been obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (WO2007127891) discloses a method of making structured films; Mathur (US8770343) discloses a noise reduction system; Gandhi (US20090301810) discloses an adjustable .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837